Citation Nr: 0724699	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-30 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a claimed bilateral 
knee disorder.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977 and from November 1977 until his retirement in August 
1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

When this case was most recently before the Board in May 
2006, the Board opened his claim for entitlement to service 
connection for bilateral knee disabilities and remanded the 
case for further development.  It is now before the Board for 
further appellate consideration.

During the pendency of this appeal, the Appeals Management 
Center granted the veteran's claim for service connection for 
tinnitus and evaluated the veteran's disability as 10 percent 
disabling.  This decision satisfied the veteran's appeal for 
tinnitus, and therefore this issue is no longer before the 
Board.


FINDING OF FACT

Chronic disabilities of the veteran's knees originated during 
active duty.


CONCLUSION OF LAW

The veteran's bilaterial knee disabilities were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.102 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claim for 
compensation under the provisions of 38 U.S.C. § 1151 for 
bilateral knee disabilities.  Therefore, no further 
development with respect to the matter decided herein is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 
C.F.R. § 3.159 (2006).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's service medical records show that the veteran 
was treated for knee pain in March and April 1996.  In March 
1996, a radiological report noted that the veteran's joints 
were preserved and soft tissue was within normal limits.  The 
report also noted that there was no osseous abnormalities.  
Overall, the report stated that the veteran's knees were 
normal.  In April 1996, the veteran described his pain in his 
right knee as worse when climbing up stairs and after 
running.  He did not report trauma or morning stiffness.  The 
veteran had noticed this pain for one to two years.  The 
physician stated that the veteran's pain was most consistent 
with mechanical knee pain that was aggravated by running.  
Also in April 1996, the physician seems to have provided a 
provisional diagnosis of degenerative osteoarthitis, however, 
no X-ray study was attached.  The veteran's April 1996 
retirement examination report indicates that the veteran's 
lower extremities were found to be normal on clinical 
evaluation.

Post-service treatment records from private physicians 
indicate that the veteran underwent treatment for his knees 
beginning in January 2003.  In January 2003, Dr. C. diagnosed 
the veteran with bilateral degenerative joint disease.  Dr. 
C. further noted that it was at least as likely as not due to 
twenty-plus years service in Army Combat arms with repeated 
stressful activities.

The veteran has been afforded two VA examinations.  In a July 
2004 VA examination, the examiner diagnosed the veteran with 
bilateral chondromalacia.  The examiner found that the 
veteran had limitation on prolonged standing, running, 
jogging, climbing stairs due to chronic bilateral knee 
discomfort.  In November 2006, a VA examiner diagnosed the 
veteran with bilateral chondromalacia and early degenerative 
joint disease in both knees.  The examiner had reviewed the 
veteran's file and had order X-ray studies of the veteran's 
knees.  The X-ray studies noted smooth periosteal reaction 
identified along the proximal aspect of both fibulae as well 
as the proximal right tibia.  The examiner opined that the 
veteran had limitation on prolonged standing, running, 
jogging, and climbing stairs, due to discomfort in his knees, 
but the examiner stated that there is no evidence of 
additional limitiation due to pain.  The examiner also noted 
that there was no evidence of adverse impact on activities of 
daily living.  The examiner opined that the veteran's current 
knee impairment is at least as likely as not due to his 
service-connected knee symptoms and knee pain.

The evidence of record establishes that the veteran 
complained of knee pain while serving on active duty.  The 
veteran was also provided a provisional diagnosis for 
degenerative osteoarthritis during service.  After service, a 
private physician found that the veteran's knee impairments 
were at least as likely as not due to twenty-plus years 
service in Army Combat arms with repeated stressful 
activities.  The July 2004 VA examination, however, offered 
no opinion as to whether the veteran's disabilities were 
related to service and did not diagnose the veteran with 
arthritis.  In the most recent VA examination, the VA 
examiner opined that the veteran's current knee impairment is 
at least as likely as not due to his service-connected knee 
symptoms and knee pain.  Therefore, the Board is satisfied 
that the evidence supportive of the veteran's claim is at 
least in equipoise with that against the claim.  Accordingly, 
service connection is warranted for this disability.


ORDER

Entitlement to service connection for bilateral knee 
disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


